Citation Nr: 1718589	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder from December 15, 2009 until November 12, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Susan L. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1988 through January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

The Veteran testified at a Video Conference hearing in December 2014.  A copy of the hearing transcript is associated with the claims file.  

The matter was previously before the Board in January 2015.  Then, the Board remanded the matter to afford the Veteran another VA psychiatric examination to develop his claim.  Subsequently, a VA examination was scheduled in November 2015.  Pursuant to that report, the Veteran was granted a disability rating of 100 percent for his PTSD, effective November 12, 2011.  Through his representative, the Veteran disagrees, asserting that the Veteran is entitled to an effective date on December 15, 2009.  

The matter is now back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, and prior to August 30, 2011, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from August 30, 2011 to November 12, 2015, the Veteran's PTSD results in a moderate level of occupational and social impairment with deficiencies in most areas.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) have been met.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater than 30 percent for PTSD prior to August 30, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating of 70 percent, but not higher for PTSD are met for the period of August 30, 2011 to November 12, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a total disability ratings for compensation based on unemployability of the individual has been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran's relevant social security records were obtained and reviewed to give weight to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran was afforded VA examinations in connection with his claim in September 2010 and in November 2015 pursuant to a January 2015 Board remand.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in November 2015.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior January 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's private and VA treatment records were consolidated and updated in the record for review.  Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

a.  Posttraumatic Stress Disorder 

The Veteran was assigned a 30 percent disability rating from December 15, 2009 to November 12, 2015 for his PTSD claim.  He was awarded a rating increase to a 100 percent disabling, effective November 12, 2015.  However, the Veteran disputes the November 2015 effective date and asserts that he was entitled to a 100 percent disability rating since December 15, 2009.  Under the Diagnostic code 9411, a 30 percent disability rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular disability rating of 100 percent is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

In a March 2010 VA treatment record, the Veteran reported to have shifts in mood, ranging from sad, angry, to hopelessness.  He stated that he still suffers from intrusive memories and tries to avoid thinking about them.  At this point in time, he denied thoughts of suicide and auditory or visual hallucinations.  In a May 2010 VA treatment record, the Veteran admitted to developing passive suicidal ideations and experiencing depression to the extent that it would disrupt his day to day activities.  His suicidal ideas, however, were discouraged by his relationship with his wife, children, and his desire to get better.  In September 2010, the Veteran was afforded a VA examination for a psychiatric evaluation.  In reviewing the Veteran's mental health history, the examiner noted that the Veteran reported to be struggling with decreased in appetite, weight loss, disrupted sleep, decreased energy, and crying spells.  The Veteran told the examiner that his relationship with his wife has been suffering and feels a lost interest in what he used to enjoy.  He has trouble remembering people's names and only gets about four to five hours of sleep every night due to nightmares relating to his trauma from his military service.  In that report, there was no mention of any visual or auditory hallucinations or paranoid delusions.  In conclusion, the examiner added that he could not see evidence as to why the Veteran's PTSD would prevent him for obtaining employment.  Later in December 2010, another VA treatment record elaborated on his short term memory loss and confusion.  The report also confirmed the existing PTSD symptoms such as depression, mood swings, and his forgetfulness.  In that visit, the physician noted that the Veteran was well dressed and groomed, maintained eye contact and focus, and showed a cooperative attitude towards the physician.  The Veteran told the physician about his forgetfulness and how he often misplace items around the house.  The Veteran also added that he at times, he experiences confusion while driving.  While these accounts were not previously mentioned in earlier treatment records, they add to his existing short term memory loss.  They, however, are not substantially new evidence that supports a grant of a higher disability rating during this period.  

The Veteran did not exhibit the majority of the symptoms under a disability rating of 50 percent.  His medical treatment record did not reflect a report of impairment judgment, panic attacks more than once a week, impaired abstract thinking, difficulty in understanding complex demands, and long term memory loss.  For these reasons, the Board finds that a disability rating of 30 percent is most closely related to the Veteran's symptoms.  Similarly, the Veteran did not have the majority symptoms under a disability rating of 70 percent.  While the Board acknowledges that the Veteran have displayed passive thoughts of suicide, there were no reports of obsessional rituals which interfere with routine activities, speech being intermittently illogical, obscure or irrelevant.  The medical report did not show that the Veteran was experiencing near-continuous panic or depression to the extent that he is unable to function independently.  Nor is there evidence that he struggled with impulse control and displayed a lack of care for his personal appearance and hygiene.  Furthermore, the Veteran was not entitled to a 100 percent disability rating because he did not exhibit a total occupational and social impairment due to symptoms such as gross impairment in thought process or communication.  At this point in time, the Veteran did not report persistent delusions or hallucinations or have exhibited grossly inappropriate behavior, putting himself or others in danger.  Despite his recurring symptoms of depression, irritability, and hypervigilance, the Veteran was still able to maintain a strong relationship with his wife and children.  

However, an August 2011 VA treatment record presented evidence of worsening symptoms.  In addition to the Veteran's existing PTSD symptoms, the Veteran now reported paranoid delusions.  He stated to the examiner that he felt that someone was following him and spying on him.  He further indicated that he now experiences auditory hallucinations.  Specifically, he stated that he hears children singing from time to time and believes that there are people intending to harm him.  Consequently, he has gotten big dogs have installed higher fences for protection.  The Veteran expressed to the physician that because of these beliefs, he feels frightened and thinks that if these symptoms deteriorate, he may ultimately lose control.  Furthermore, he reported worsening memory loss because he could not recall certain periods in his life.  However, the physician noted that suicide ideation and safety was no longer a concern.  Later, a February 2012 VA treatment record showed a continuation of these symptoms.  The Veteran continued to report auditory hallucinations of children singing and persecutory delusions that are affecting his everyday activities.  In September 2012, a VA physician reported that the Veteran was suffering from psychotic features which have not improved since the last visit.  He was still suffering from disturbed sleep, flashbacks and nightmares, while still experiencing auditory hallucinations.  Specifically, the Veteran hears constant mumbling in addition to singing.  The physician noted that during the visit, the Veteran had poor eye contact and appeared irritable and frustrated.  His speech was louder than usual and angry in tone.  

The Board finds that the Veteran's PTSD symptoms has exacerbated during the appeal period.  Thus, the Veteran is entitled to a disability rating of 70 percent from August 30, 2011 to November 12, 2015.  With the manifestation of the Veteran's auditory hallucinations and persecutory delusions and worsening symptoms, the Board opines that the Veteran meets the majority of the criteria for a 70 percent disability rating.  His paranoia has led him to make physical alterations to his fence and purchase dogs for protection.  He continues to hear constant mumbling and children singing, in which he has never experienced before.  Despite his current medication and dosage, these auditory hallucinations have not subsided and continue to persist.  Based on the more recent medical reports, the Veteran's speech seemed intermittently illogical, and have displayed signs of near-continuous panic and depression to the point of affecting his ability to function.  The Board finds that due to the collective symptoms experienced by the Veteran during this time period, he is unable to adapt to the stressful circumstances.  Furthermore, the Veteran showed a lack of improvement as evidenced by an April 2013 VA treatment record.  There, the Veteran continued to report disturbed sleep and auditory hallucinations when he is alone in a quiet area.  He can no longer tolerate crowds and continue to experience nightmares that cause him fear of possible horrible events in the future.  

While the Board opines that the Veteran's psychiatric condition have worsened over time, he did not meet the criteria for a 100 disability rating during the period of August 2011 and November 2015.  The evidence did not show a total occupational and social impairment due to symptoms such as gross impairment in thought process or communication.  The Veteran did not exhibit signs that he would hurt himself or others nor are there signs that he is unable to perform activities of daily living.  Thus, only a disability rating of 70 percent for PTSD is warranted for this period.  

b.  Total Disability rating based on Individual Unemployability

With regards to the Veteran's claim for TDIU, the Board finds that the evidence of record supports the Veteran's claim.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

In this case, the Board finds that the Veteran meets the scheduler requirement for TDIU.  Currently, the Veteran is service connected for PTSD at 100 percent disabling.  It is clear that the Veteran has met the minimal requirement of 60 percent disabling with one disability.  Furthermore, the Veteran's lengthy medical history corroborates the Veteran's statement that he can not secure gainful employment.  He previously reported to having worked in the police force but had to resign because he could not deal with the day to day stress of the occupation.  He was also a car salesman and a truck driver but was unable to retain the positions due to his PTSD symptoms.  

Based on the above reasons, the Board finds that the preponderance of the probative evidence and the Veteran's collective disability rating indicate that his disabilities have rendered him incapable of performing physical and mental acts required by employment when considered with his education and prior work history.  Accordingly, the criteria for TDIU have been met.  


ORDER

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder prior to August 30, 2011 is denied. 

2.  Entitlement to an initial disability rating of 70 percent for service connected posttraumatic stress disorder from August 30, 2011 to November 12, 2015 is granted. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


